Finley, J.
(dissenting)—I agree with the views expressed, and have signed the dissenting opinion written by Hill, J. However, I feel compelled to express an individual viewpoint respecting one facet of the problem of state and federal judicial relationships involved in the instant case.
The majority opinion relies to some extent upon the action of the United States District Court, Northern District (California), Southern Division, in the case of In re Carmen (1958), 165 F. Supp. 942.
In the above-mentioned version of the Carmen matter an individual federal trial court judge, on the basis of at least debatable legal grounds comparable to those advanced by petitioner in the case at bar, issued a writ of habeas corpus. This, curiously enough, set at naught, at least temporarily, a decision of the highest, multi-judge, appellate court of the sovereign state of California.
On September 29, 1959, the individual federal judge was affirmed in a 100-word per curiam opinion of the Ninth Circuit of the United States Court of Appeals. There, ostensibly —or for that matter, presumptively—the matter was individually and collectively considered and evaluated by a *104.panel of at least three judges of that court. They may or may not have been in communication with the other members of that multi-judge Federal Circuit Court.
Thus, except for the review by the Ninth Circuit panel, the action of an individual federal trial court judge would have effectively canceled the evaluation and judgment in the matter as determined by the multi-judge, appellate court of last resort of the state of California. In re Carmen (1957), 48 Cal. (2d) 851, 313 P. (2d) 817.
If there is wisdom in experience—and there is, generally speaking—then there is much to be said for the proposition that multi-judge, appellate courts exist in our administration of justice to review the decisions of single-judge trial courts. Of course, the proposition assumes that the human mind is not infallible; and further assumes that it is reasonably more desirable, or perhaps better, that the collective evaluation and judgment of the former be substituted for that of the latter rather than the reverse procedure. It seems to me that this makes good common sense in terms of sound, desirable procedure in the administration of justice.
'• In view of the decision reached by the majority herein, it is perhaps beside the point—and an observation that should be addressed to the Congress in relation to the problem of law enforcement instanced by the case at bar. But the concept of joint responsibility and concurrent jurisdiction seems a more plausible, practicable and desirable solution to the instant local problem of the maintenance of peace and order than the idea of exclusive jurisdiction in either the federal or state trial courts. Any such concurrent jurisdiction, if hereafter authorized by Congress, should permit prosecution and sentence in either state or federal court, but obviously not in both for the same offense.
It is so well established that no citation of authority seems necessary for the proposition that we and other state courts of last resort are bound by pertinent and applicable decisions of the United States Supreme Court. However, until there is (1) a controlling decision by that court, or (2) a most persuasive decision of a panel of one of the multi-judge, *105federal appellate courts, I see no reason why law enforcement, as regularly and generally administered through the courts of this state, should be restricted in the manner suggested by petitioner’s argument and ordained by the decision of the majority in the case at bar. As a matter of fact, when this court is faced with a problem of statutory interpretation, or otherwise, I feel no great compulsion to bend the knee automatically, or to surrender respecting judicial views, evaluation and judgment, just because some federal trial court judge—or even a panel of three judges of a Circuit of the United States Court of Appeals—may have expressed views regarding the problem. It will be time enough to surrender respecting state appellate court, multijudge evaluation and judgment when and if a particular problem is passed upon and decided clearly and finally by the Supreme Court of the United States.